DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/4/22 has been entered. 
Response to Arguments
The examiner has removed the objections to claims 8 and 15 based on amendments of 3/4/22.
Applicant's arguments filed 3/4/22 have been fully considered but they are not persuasive.
The applicant argues: SAKAI teaches showing a slider tool for adjusting contrast of an image 
currently being viewed, and receiving motion input to adjust the contrast in the viewfinder of the camera. SEUNG teaches an indicator at a current setting on the slider. KWOK teaches displaying an indicator of a touch input at a current touch location on the screen, but fails to teach that the slider tool is displayed at the initial touch location and maintained at this position while moving the current touch input position. Therefore, as agreed during the interview, the art of record fails to teach all limitations of claim 1 in violation of the Graham test… In the Examiner's rejection, display of the range indicator at the touch location is taught by KWOK, and therefore as the user's touch input moves, so would the range indicator. The movement of the range indicator in response to touch input movement by the user is expressly disallowed by the claim, which clearly requires that the current setting indicator is moved along the range indicator responsive to motion input while keeping the range indicator stationary.

SAKAI teaches showing a slider tool for adjusting contrast of an image and the slider tool is presented at initial touch of a user (SAKAI see figs. 3A-3B and pars. 52-54; 52 “Therefore, if the user touches the right side of the with one hand, an exposure bar 60 in a double arrow shape is displayed vertically on the right side of the screen 50…”; 54 “…With this embodiment, the exposure correction bar 60 is displayed in accordance with a touched position on the screen 50, but this is not limiting, and it is also possible to display the exposure correction bar 60 at a fixed position regardless of where the screen is touched.)

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

SAKAI: figs. 3A-B, the slider tool 60 is placed according to the touch position on the screen. SAKAI’s slider tool doesn’t have a current setting indicator, however SEUNG teaches a slider tool with a current setting indicator (SEUNG see figs. 4D-F and pars. 77-82; 80 “Alternatively, a user 430 may touch an area on the touch screen 410 corresponding to the control bar 440b to control the focus of the selected area 410b. In other words, a user 430 may adjust characteristics in the selected area 410b by adjusting either the control bar 440b or the Zoom key 440a.”; As is shown in SEUNG: figs. 4D-F, the current setting indicator is being moved while the slider tool (i.e., control bar 440b) is maintained at its position).

    PNG
    media_image2.png
    993
    584
    media_image2.png
    Greyscale

SAKAI as modified by SEUNG teach the slider tool is displayed at a location of a touch input and that the current setting indicator is moved along the slider tool (i.e., range indicator) to a current location of the motion input while keeping the range indicator stationary but don’t teach that the current setting indicator is presented initially at the particular location. KWOK teaches detecting a touch event of a touch screen display, determining the X and Y location of the touch and rendering a navigation indicator at the location (KWOK: see fig. 5, 118, fig. 6, 124pars. 53 and 54). Determining the X and Y locations of the touch and rendering a navigation indicator at the location, as taught by KWOK can be implemented with SAKAI as modified by SEUNG to teach the current setting indicator presented initially at the particular location, and the results would have been predictable, and there would have been a reasonably expectation of success, further see MPEP 2143 A. 
    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale

The examiner has shown above, how all the limitations are properly met by the combination of SAKAI, SEUNG and KWOK.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal 
Claims 1, 8 and 15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 7 and 13 of U.S. Patent No. 10,788,967 B2 in view of SAKAI US 20110019058A1 further in view of SEUNG US20100156941A1 still further in view of KWOK US20100085303A1. Independent claims 1, 8 and 15 of the instant are similar to independent claims 1, 7 and 13 of the patent, except that the patent doesn’t teach, however the analogous prior art SAKAI teaches: in response to receiving the selection of the particular location, revealing, by the electronic device at the particular location, the graphical control  for adjusting a first parameter of the image, the graphical control comprising:  (SAKAI: figs. 3A-3B, 60 see also par. 52); a range indicator that represents a range of values selectable for the first parameter; receiving, by the electronic device, motion input to the range indicator (SAKAI: par. 55); 
in response to receiving the motion input: 
adjusting, by the electronic device, the first parameter of the image based on the motion input to produce an adjusted image (SAKAI: pars. 54-55); and storing, by the electronic device, the adjusted image in a memory (SAKAI: fig. 1: 20-21, 24 see also pars. 74-75).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine displaying, by the electronic device in response to receiving the selection of the particular location, revealing, by the electronic device at the particular location, the graphical control  for adjusting a first parameter of the image, the graphical control comprising: ; a range indicator that represents a range of values selectable for the first parameter; receiving, by the electronic device, motion input to the range indicator; in response to receiving the motion input: adjusting, by the electronic device, the first parameter of the image based on the motion input to produce an adjusted image; and storing, by SAKAI with the patent for the benefit of to provide a condition changing device that performs changing of conditions by changing the form of an input operation when performing condition changing with input from a touch panel (par. 8).
The patent in view of SAKAI don’t teach, however the analogous prior art SEUNG teaches:
a current setting indicator that represents a current value of the first parameter within the range of values, (SEUNG: figs. 4D-4F, indicator on 440b see also pars. 79-81); 
moving, by the electronic device, the current setting indicator along the range indicator to a current location of the motion input while keeping the range indicator stationary (SEUNG: figs. 4D-4F, indicator on 440b see also pars. 79-82).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine a current setting indicator that represents a current value of the first parameter within the range of values, the current setting indicator presented initially at the particular location; moving, by the electronic device, the current setting indicator along the range indicator to a current location of the motion input while keeping the range indicator stationary as shown in SEUNG with the previous combination and the results would have been predictable and there would have been a reasonably expectation of success for the benefit of addressing a problem with the prior art in that when a user holds a mobile apparatus with both hands, it is not easy for the user to perform the multitouch functions with his/her both hands and the user is likely to drop the apparatus [0008].
The patent as modified by SAKAI and SEUNG don’t teach: the current setting indicator presented initially at the particular location; however the analogous art KWOK teaches detecting a touch event of a touch screen display, determining the X and Y location of the touch and rendering a navigation indicator at the location (KWOK: see pars. 51 and 54). Determining the X and Y locations of the touch and rendering a navigation indicator at the location, as taught by KWOK can be implemented with the previous combination to teach the current setting indicator presented initially at the particular 
The motivation being to address a shortcoming in the prior art in that portable electronic devices have a limited area for rendering content on the touch screen display and for rendering features or icons, for example, for user interaction. With continued demand for decreased size of portable electronic devices, touch screen displays continue to decrease in size, therefore, improvements in touch screen devices are therefore desirable. [0004-0005].

Instant: 16/998,590
US Patent: 10788967
1. (Currently Amended) An image processing method, comprising: obtaining, by an electronic device, an image using a camera; displaying, by the electronic device, the image to a touchscreen display; receiving, by the electronic device, a user selection of a particular location of the image using the touchscreen display to reveal a graphical control on the display; in response to receiving the selection of the particular location, revealing, by the electronic device at the particular location, the graphical control  for adjusting a first parameter of the image, the graphical control comprising: 
a range indicator that represents a range of values selectable for the first parameter; and 

receiving, by the electronic device, motion input to the range indicator; 
in response to receiving the motion input: 
moving, by the electronic device, the current setting indicator along the range indicator to a current location of the motion input while keeping the range indicator stationary; and 
adjusting, by the electronic device, the first parameter of the image based on the motion input to produce an adjusted image; and 
storing, by the electronic device, the adjusted image in a memory.  



8. (Currently Amended) An apparatus comprising: an image sensor for capturing an image; a touchscreen display; a memory in communication with the image sensor; and a programmable control device communicatively reveal a graphical control while keeping the range indicator stationary; and adjusting the first parameter of the image based on the motion input to produce an adjusted image; and storing the adjusted image in a memory.  

15. (Currently Amended) A non-transitory computer readable storage medium including computer readable program code stored thereon, wherein the computer readable program code, when executed by an electronic device having one or more processors, causes the electronic device to perform operations comprising: obtaining, by the electronic device, an image using a camera; displaying, by the electronic device, the image to a touchscreen display; receiving, by the electronic device, a user selection of a particular location of the image using the touchscreen display to reveal a graphical control while keeping the range indicator stationary; and adjusting, by the electronic device, the first parameter of the image based on the motion input to produce an adjusted image; and storing, by the electronic device, the adjusted image in a memory.  


obtaining, by an electronic device, an image using a camera;
displaying, by the electronic device, the image to a touchscreen display;
receiving, by the electronic device, a  selection of a particular location of the image using the touchscreen display;
adjusting, by the electronic device, a focus of the image to coincide with the particular location to produce an adjusted focus image; and
storing, by the electronic device, the adjusted focus image in a memory.





















7. An apparatus comprising:
an image sensor for capturing an image;
a touchscreen display;
a memory in communication with the image sensor; and

obtaining an image using the image sensor;
displaying the image to the touchscreen display;
receiving, via the touchscreen display, a selection of a particular location of the image;
adjusting a focus of the image to coincide with the particular location to produce an adjusted focus image; and
storing the adjusted focus image in the memory.
















13. A non-transitory computer readable storage medium including computer readable program code stored thereon, wherein the computer readable program code, when executed by an electronic device having one or more processors, causes the electronic device to perform operations comprising:
obtaining, by an electronic device, an image using a camera;
displaying, by the electronic device, the image to a touchscreen display;
receiving, by the electronic device, a selection of a particular location of the image using the touchscreen display;
adjusting, by the electronic device, a focus of the image to coincide with the particular location to produce an adjusted focus image; and
.




Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


Claims 1, 3-5, 7-8, 10-12, 14-15, 17-18 and 20 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over SAKAI US 2011/0019058A1 in view of SEUNG US 2010/0156941 A1 further in view of KWOK US 2010/0085303 A1.
Regarding claim 1, SAKAI teaches: 1.  An image processing method, comprising:
obtaining, by an electronic device, an image using a camera (SAKAI: fig. 3A-3B see also par. 51); 
displaying, by the electronic device, the image to a touchscreen display (SAKAI: see par. 52);
receiving, by the electronic device, a user selection of a particular location of the image using the touchscreen display to reveal a graphical control on the display (SAKAI: see fig. 3A, 60 see par. 52); 
(SAKAI: fig. 3A, 60 see pars. 52 and 55-56): 
a range indicator that represents a range of values selectable for the first parameter (SAKAI: figs. 3A-3B: 60 see also pars. 52 and 55-56); 
receiving, by the electronic device, motion input to the range indicator (SAKAI: see par. 55); 
in response to receiving the motion input: 
adjusting, by the electronic device, the first parameter of the image based on the motion input to produce an adjusted image (SAKAI: see pars. 54-55); and 
storing, by the electronic device, the adjusted image in a memory (SAKAI: fig. 1: 20-21, 24 see also pars. 74-75).
SAKAI doesn’t teach however the analogous prior art SEUNG teaches: 
a current setting indicator that represents a current value of the first parameter within the range of values (SEUNG: figs. 4D-4F indicator on 440b see also pars. 79-81); 
moving, by the electronic device, the current setting indicator along the range indicator to a current location of the motion input while keeping the range indicator stationary (SEUNG: figs. 4D-4F indicator on 440b see also pars. 79-82). 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine a current setting indicator that represents a current value of the first parameter within the range of values, the current setting indicator presented initially at the particular location; moving, by the electronic device, the current setting indicator along the range indicator to a current location of the motion input while keeping the range indicator stationary as shown in SEUNG with SAKAI for the benefit of addressing a problem with the prior art in that when a user holds a mobile apparatus with both 
SAKAI as modified by SEUNG don’t teach: the current setting indicator presented initially at the particular location; however, the analogous art KWOK teaches detecting a touch event of a touch screen display, determining the X and Y location of the touch and rendering a navigation indicator at the location (KWOK: fig. 5, 118; fig. 6, 124 see pars. 51 and 54). Determining the X and Y locations of the touch and rendering a navigation indicator at the location, as taught by KWOK can be implemented with SAKAI as modified by SEUNG to teach the current setting indicator presented initially at the particular location because the current setting indicator of SAKAI as modified by SEUNG would work the same as the navigation indicator of KWOK (i.e., being presented initially at the particular location of the touch) and the results would have been predictable and there would have been a reasonable expectation of success. 
The motivation being to address a shortcoming in the prior art in that portable electronic devices have a limited area for rendering content on the touch screen display and for rendering features or icons, for example, for user interaction. With continued demand for decreased size of portable electronic devices, touch screen displays continue to decrease in size, therefore, improvements in touch screen devices are therefore desirable. [0004-0005].





	
SAKAI teaches: 3. The method, wherein the motion input to the range indicator is received via the touchscreen display, and wherein the selection of the particular -2-Application No. 16/998,590 location and the motion input are received using a continuous touch input to the touchscreen display (SAKAI: see pars. 52-55).
	
Regarding claim 4, SAKAI as modified by SEUNG (with the same motivation of claim 1) teaches: 4. The method, wherein an amount of change that the first parameter is adjusted is relative to an amount of change of the current setting indicator along the range indicator due to the motion input (SEUNG: figs. 4D-4F indicator on 440b see pars. 79-82). 
	
Regarding claim 5, SAKAI teaches: 5. The method, further comprising:
prior to receiving the motion input to the range indicator: receiving, by the electronic device, a selection of the first parameter to adjust (SAKAI: figs. 3A-3B see pars. 52-55).
	 
Regarding claim 7, SAKAI teaches: 7. The method, wherein the first parameter is contrast (SAKAI: see pars. 38-39), and the first parameter of the image is increased in response to movement of the range indicator in a upward direction, and is decreased in response to movement of the range indicator in a downward direction (SAKAI: see figs. 3A-3B and pars. 52-57); 
SAKAI doesn’t teach, however the analogous prior art SEUNG (with the same motivation of claim 1) teaches: the first parameter of the image being increased in response to movement of the current setting indicator along the range indicator in a rightward direction, and the first parameter of the image is decreased in response to movement of the current setting indicator along the range indicator in a leftward direction (SEUNG: figs. 4D-4F indicator on 440b see pars. 79-82).

SAKAI: 8. An apparatus comprising (SAKAI: par. 8): an image sensor for capturing an image (SAKAI: fig. 1, 20 see also par. 44); a touchscreen display (SAKAI: fig. 1, 13 see also par. 42); a memory in communication with the image sensor (SAKAI: fig. 1, 24 see also par. 46); and a programmable control device communicatively coupled to the image sensor, the touchscreen display, and the memory, wherein the memory includes instructions for causing the programmable control device to perform operations comprising (SAKAI: fig. 1: 11-13, 20, 24 see also par. 32): obtaining an image using the image sensor (SAKAI: figs. 3A-3B see also par. 51); receiving, via the touchscreen display, a user selection of a particular location of the image to reveal a graphical control (SAKAI: see fig. 3A, 60 see par. 52).

Claim 10 is analogous to claim 3 and is therefore rejected using the same rationale.

Claim 11 is analogous to claim 4 and is therefore rejected using the same rationale.

Claim 12 is analogous to claim 5 and is therefore rejected using the same rationale.

Claim 14 is analogous to claim 7 and is therefore rejected using the same rationale.

Claim 15 is analogous to claim 1 and is therefore rejected using the same rationale. Claim 15 has additional limitations which are also taught by SAKAI: 15. A non-transitory computer readable storage medium including computer readable program code stored thereon, wherein the computer readable program code, when executed by an electronic device having one or more processors, causes the electronic device to perform operations comprising (SAKAI: fig. 1, 12 see also par. 32): receiving, by the reveal a graphical control (SAKAI: figs. 3A-B, 60 see par. 52).

Claim 17 is analogous to claim 3 and is therefore rejected using the same rationale.

Claim 18 is analogous to claim 4 and is therefore rejected using the same rationale.

Claim 20 is analogous to claim 7 and is therefore rejected using the same rationale.


Claims 2, 9 and 16 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over SAKAI in view of SEUNG further in view of KWOK still further in view of CIUREA US2009/0256947A1.

Regarding claim 2, SAKAI teaches: 2. The method, wherein the first parameter is selected from a group comprising: exposure correction and contrast (SAKAI: see par. 39). 
SAKAI doesn’t teach however the analogous prior art CIUREA teaches the first parameter is selected from hue and brightness (CIUREA: par. 67). 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the first parameter is selected from hue and brightness as shown in CIUREA with SAKAI for the benefit of fulfilling a need in the prior art for user-friendly touch input controls for digital cameras and camcorders (par. 10).

Claim 9 is analogous to claim 2 and is therefore rejected using the same rationale.

.


Claims 6, 13 and 19 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over SAKAI in view of SEUNG further in view of KWOK still further in view of ABDELLAZIZ TRIMECHE US2009/0073266A1.

Regarding claim 6, SAKAI teaches: 6. The method, wherein the image obtained by the camera is a video stream of images (SAKAI: see par. 45), and wherein receiving the selection of the first parameter to adjust further comprises receiving, by the electronic device, a selection of an image (SAKAI: see par. 52). 
SAKAI doesn’t teach, however the analogous prior art ABDELLAZIZ TRIMECHE teaches a selection of an image frame of the video stream of images (ABDELLAZIZ TRIMECHE: fig. 1, 133 see also par. 25).
It would have been obvious to one of ordinary skill in the art, at the time the invention was made to combine a selection of an image frame of the video stream of images as shown in ABDELLAZIZ TRIMECHE with SAKAI for the benefit of allowing a user to select video frame with the highest quality (see par. 6-7).

Claim 13 is analogous to claim 6 and is therefore rejected using the same rationale.

Claim 19 is analogous to claim 6 and is therefore rejected using the same rationale. Claim 19 further requires an additional limitation also taught by SAKAI: prior to receiving the motion input to the range indicator:  receiving, by the electronic device, a selection of the first parameter to adjust (SAKAI: figs. 3A-3B see pars. 52-55).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. ISHIHARA US20110267526A1, BANDYOPADHYAY US20120009896A1, WU 20100073303.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAURICE L MCDOWELL, JR whose telephone number is (571)270-3707. The examiner can normally be reached Mon-Thurs 5:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on 571-272-2976. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.